PER CURIAM.
We have jurisdiction to review the decision of the district court of appeal, Garvin v. State, 413 So.2d 34 (Fla. 1st DCA 1981), which passed upon a question certified to be of great public importance. Art. V, § 3(b)(4), Fla.Const.
As we have recently decided the issue in Abram v. State, 408 So.2d 215 (Fla.1981), in accordance with that decision, we reverse the decision of the district court of appeal and remand this case with instructions to reinstate the sentences of the trial court.
It is so ordered.
ALDERMAN, C. J., and ADKINS, BOYD, OVERTON and McDONALD, JJ„ concur.